 Case 3:17-cv-02293-TWR-MSB Document 154 Filed 10/26/20 PageID.13292 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   ESI GROUP, a foreign corporation; ESI            Case No.: 17-CV-2293 TWR (MSB)
     NORTH AMERICA, INC., a Michigan
12
     corporation; and ESI US R&D, INC., a             ORDER RESETTING HEARINGS
13   Michigan corporation,                            AND CONTINUING PRETRIAL
                                    Plaintiffs,       CONFERENCE
14
15   v.                                               (ECF Nos. 119, 121, 124)
16   WAVE SIX, LLC, a California limited
     liability company; DASSAULT
17
     SYSTEMES SIMULIA CORP., a foreign
18   corporation; PHILIP SHORTER, an
     individual; VINCENT COTONI; an
19
     individual; SASCHA MERZ, an
20   individual; and TERENCE CONNELLY,
     an individual,
21
                                  Defendants.
22
23
          In light of the transfer of this action to the undersigned, the Court RESETS the
24
     hearing on Defendants’ Motion for Summary Judgment (ECF No. 119) and to Exclude
25
     Plaintiffs’ Experts (ECF No. 121), and Plaintiffs’ Motion to Exclude Opinions and
26
     Testimony of Defendants’ Proposed Experts (ECF No. 124) for January 13, 2021 at 1:30
27
     p.m. in Courtroom 3A.
28

                                                  1
                                                                            17-CV-2293 TWR (MSB)
 Case 3:17-cv-02293-TWR-MSB Document 154 Filed 10/26/20 PageID.13293 Page 2 of 2



 1         The Court therefore CONTINUES the Final Pretrial Conference to March 24, 2021
 2   at 1:30 p.m. in Courtroom 3A and sets the pretrial deadlines as follows:
 3                    Event                       Prior Deadline         Current Deadline
 4       Deadline to file Memoranda of
 5     Contentions of Fact and Law and to
        take any other action required by              N/A               February 17, 2021
 6         Civil Local Rule 16.1(f)(2)
 7
       Deadline to comply with pre-trial
 8     disclosure requirements of Federal
                                               November 20, 2020         February 24, 2021
 9      Rule of Civil Procedure 26(a)(3)

10    Deadline for counsel to meet and take
11    action as required by Civil Local Rule
                                               November 30, 2020           March 3, 2021
                    16.1(f)(4)
12
13      Deadline for Plaintiff’s counsel to
        provide opposing counsel with the
14    proposed pretrial order for review and           N/A                March 10, 2021
15                  approval

16    Deadline to lodge with the Court the
17    Proposed Final Pretrial Conference
       Order, including objections to any       December 3, 2020
18                                                                        March 17, 2021
      other party’s Rule 26(a)(3) Pretrial      December 10, 2020
19                Disclosures

20                                              January 6, 2021 at       March 24, 2021 at
            Final Pretrial Conference
21                                                 1:30 p.m. in            1:30 p.m. in
                                                  Courtroom A             Courtroom 3A
22
23         IT IS SO ORDERED.
24
     Dated: October 26, 2020
25
26
27
28

                                                 2
                                                                            17-CV-2293 TWR (MSB)
